Citation Nr: 1403603	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include arthritis and carpal tunnel syndrome, to include as secondary to cervicalgia, lower neck pain.

 2.  Entitlement to an initial evaluation in excess of 30 percent for cervicalgia, lower neck pain.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease/spondylosis, thoracolumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism.

8.  Entitlement to an initial compensable evaluation for migraines.

9.  Entitlement to an initial compensable evaluation for erectile dysfunction (ED).

10.  Entitlement to an initial compensable evaluation for hemorrhoids.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1990 and from July 1992 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for numbness and tingling, bilateral fingers, and granted service connection for degenerative disc disease/spondylosis, thoracolumbar spine (10 percent); cervicalgia, lower neck pain (10 percent); PTSD with depression (10 percent); degenerative joint disease, right knee (10 percent); degenerative joint disease, left knee (10 percent); hypothyroidism (10 percent); migraine headaches (10 percent); ED (0 percent); and hemorrhoids (0 percent).  The RO assigned an effective date of November 1, 2008 for each disability.  In January 2010, the RO increased the thoracolumbar spine and PTSD evaluations to 20 and 30 percent, respectively, effective November 1, 2008.  In August 2011, the RO increased the cervicalgia evaluation to 30 percent, effective November 1, 2008.  As these increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, these claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the hand claim has been recharacterized as noted on the title page to more accurately reflect the Veteran's contentions, to include the theory of secondary service connection.

The Board notes that the RO denied entitlement to TDIU in August 2011.  The Veteran did not file a notice of disagreement.  However, during the course of his appeal for an increased rating for his PTSD, the Veteran has alleged unemployability due to this disorder.  See December 19, 2013 Deferred Rating; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, entitlement to TDIU is also on appeal in the present case.

Additional VA treatment records were added to Virtual VA after the issuance of the most recent August 2011 Supplemental Statement of the Case (SSOC) regarding the claims for increased ratings for ED, hemorrhoids, and hypothyroidism and after the September 2012 transfer of the physical claims file to the Board.  These treatment records are dated from June 2009 to December 2013.  The records from 2009 to March 2011 were of record at the time of the August 2011 SSOC, while the records from April 2011 forward were not.  The record does not indicate that the RO subsequently issued an additional SSOC.  VA considers Virtual VA to be an extension of a veteran's claims file and, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. 
§ 19.31(2013), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  As discussed below, the additional VA treatment records dated from April 2011 to December 2013 reflect no complaints or findings of hemorrhoids, indicate that the Veteran's hypothyroidism has remained stable, and contain no evidence of penile deformity.  Therefore, as the Board finds that the additional evidence added to Virtual VA is not relevant to the issues of increased ratings for ED, hemorrhoids, and hypothyroidism, a remand to the RO for the issuance of an SSOC is not necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hand disability; entitlement to initial increased evaluations for the knees, back, migraines, neck, and PTSD disabilities; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.
	
2.  The Veteran's hemorrhoids are manifested by no more than mild to moderate symptoms with subjective complaints of recurrent bleeding, and are not large/thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences; nor is there evidence of anal fissures or secondary anemia. 

3.  The Veteran's hypothyroidism requires continuous medication for control and is  manifested by fatigue.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for ED have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, DCs 7599-7522 (2013).

2.  The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.114, DC 7336 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, DC 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claims for initial compensable ratings for the service-connected disabilities, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issues of the ratings assigned to the now service-connected disabilities. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records (STRs) and VA treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise. 

Additionally, the Veteran was afforded physical examinations in November 2008 and February 2011 (with a June 2013 addendum), and mental examinations in February 2008 and February 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the November 2008 VA physical examination is inadequate in that the examiner erroneously stated that his hemorrhoids do not affect his employment.  The Board finds that the 2008 and 2011 VA examinations and opinions are adequate.  The examiners described in full the current manifestations of the Veteran's disabilities based on examination of the Veteran, his reported history, and the entire claims file.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues in appellate status.

II.  Increased Ratings

The Veteran seeks higher initial evaluations for his ED, hemorrhoids, and hypothyroidism.  His representative contends that these conditions have worsened since the most recent VA examination.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Erectile Dysfunction

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence is most appropriately rated under 38 C.F.R. 
§ 4.115b, DC 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the February 2011 VA examination reflects an inability to maintain an erection but a normal penis and testicle examination.  Furthermore, VA treatment records do not support the assertion that this condition has worsened since February 2011.  In fact, a March 2013 VA examination shows that the Veteran's penis was found to be normal.  The provisions of 38 C.F.R. 
§ 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under DC 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  However, there is no deformity of the penis to warrant a compensable evaluation.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.

Hemorrhoids

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  38 C.F.R. § 4.114, DC 7336 (2013). 

Relevant medical evidence of record includes a November 2008 VA examination.  At that time, the Veteran stated that his hemorrhoids had worsened over time, but did not provide any additional information.  External hemorrhoids were noted upon examination.  There were no fissures present.  The Veteran denied any fecal leakage.  The examiner found that this condition did not affect the Veteran's employment.  The February 2011 VA examination revealed no evidence of any hemorrhoids or fissures, and the Veteran denied fecal incontinence.

In addition to the medical evidence, the Veteran has submitted statements in support of his claim.  In the April 2009 notice of disagreement (NOD), the Veteran complained of frequent burning and bleeding.  He stated that he took sitz baths for the pain, and that suppositories and creams did not always provide relief.  He also stated that the hemorrhoids had affected his job on days that he had to do a lot of walking.  In the April 2010 Form 9, he stated that he sat on soft pillows and wore extra layers of clothing "to help with the bleeding."  He wrote:  "I have been forced to change the type of undergarment I wear so my children don't see the blood stains."

Following a review of the examination reports and noted findings, the Board finds that a compensable evaluation for the Veteran's hemorrhoids is not warranted.  The most probative medical evidence does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  In fact, the February 2011 examiner did not diagnose hemorrhoids.  Furthermore, VA treatment records do not support the assertion that this condition has worsened since February 2011.  In fact, it appears that the Veteran has not received any medical treatment for his hemorrhoids during that time period.  Moreover, no hemorrhoids were found upon VA examination in March 2013.

The Board acknowledges the Veteran's report that he experiences bleeding, but finds that the Veteran does not have persistent bleeding due to hemorrhoids.  Significant in this regard is the fact that no hemorrhoids were found on the February 2011 examination by the medical professional who was specifically looking for hemorrhoids.  There is no indication that the Veteran's hemorrhoids in February 2008 were large or thrombotic, irreducible, or with redundant tissue.  Moreover, there was no evidence or complaints of fissures or anemia during either the February 2008 or the February 2011 VA examination.  The Veteran has received a significant amount of outpatient care, but there is no mention of hemorrhoid symptoms requiring treatment.  The Board finds that the Veteran's symptoms more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under DC 7336.

The Veteran's statements with respect to the bleeding are considered to be competent evidence because this symptom is within his personal experience.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to diagnose hemorrhoids or bleeding due to hemorrhoids, as opposed to some other cause.  Nor is he competent to provide a probative opinion on the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of any hemorrhoids.  In addition, the Veteran's descriptions of hemorrhoid symptoms are far outweighed by the opinions of the February 2011 VA examiner, who thoroughly examined the Veteran and found no evidence of hemorrhoids, and the February 2008 VA examiner, who did not find bleeding, fissures, redundant tissue, thrombosis, or anemia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's hemorrhoids do not approximate the schedular criteria for a compensable rating in this case for any period of time on appeal.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Hypothyroidism

Diagnostic Code 7903 provides ratings for hypothyroidism.  Hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is for consideration for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119 (2013).

The United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for DC 7903.  The Court found that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  The Court also stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

During the November 2008 VA examination, the Veteran indicated that his hypothyroid condition had improved with medication and was stable.  He complained of chronic fatigue that had persisted despite the use of a CPAP machine for his service-connected sleep apnea.  He also complained of joint pain with respect to his service-connected arthritis.  He denied any cardiac symptomatology.  The examiner diagnosed hypothyroidism manifested by lack of stamina, weakness, or fatigue.  He also diagnosed chronic fatigue compounded by sleep apnea.

In February 2010, the Veteran was evaluated for complaints with respect to cognitive function, specifically memory and attention deficits.  He was diagnosed with borderline cognitive-communication difficulties via formal testing.  The clinician wrote:  "[The Veteran] was educated regarding memory process and external factors which can affect memory.  PTSD, sleep disturbances, and pain level were discussed as the Veteran is experiencing these factors."

The February 2011 VA examiner diagnosed bilateral knee arthralgia, lumbar spine osteoarthritis, cervical spine arthralgia, migraine headaches, and PTSD.  Effects on occupational activities included memory loss and difficulty following instructions.  The examiner did not address the Veteran's hypothyroidism.

At the outset the Board finds that the Veteran's statement regarding his thyroid medication lacks any credibility.  Specifically, the Veteran contends that "I have had my synthroid increased at least 4 times in the last 2 years with limited results."  See April 2009 NOD.  It is well established that an individual may provide competent lay evidence of matters within their personal knowledge and experience or regarding symptoms capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The objective evidence of record demonstrates that the Veteran was diagnosed with hypothyroidism during service and placed on Synthroid.  His Synthroid dose was increased from 125 mcg to 150 mcg in January 2004.  The dose was increased to 200 mcg in November 2007, and has remained at 200 mcg throughout the appeal period.

The Veteran has reported subjective symptoms of fatigue.  He contends that his former supervisor deliberately placed in him in a low profile job so that he could take daily naps.  The Veteran also contends that he has mental sluggishness.  

The medical evidence of record shows that the Veteran's hypothyroidism requires continuous medication for control and has been manifested by fatigue.  The medical evidence of record does not show that the Veteran has ever had constipation related to his hypothyroidism.  In addition, the preponderance of the medical evidence of record does not demonstrate any objective evidence of mental sluggishness related to his hypothyroidism.  While impaired memory and concentration were noted in February 2010, the examiner's findings indicate that the Veteran's hypothyroidism is not the cause of these problems.  Moreover, VA treatment records predominantly described him as alert and oriented with normal mood and affect.  

In keeping with the guidance of the Court in Tatum, the Board also finds that the evidence of record does not establish that the Veteran suffers from muscular weakness, mental disturbance, or weight gain to warrant the assignment of 60 percent at any time during the appeal.  In fact, the Veteran has consistently been described as obese throughout the appeal period.  Finally, the evidence does not establish that the Veteran has cold intolerance, cardiovascular involvement, bradycardia, or sleepiness that is related to his hypothyroidism and would support a 100 percent rating at any time.  See 38 C.F.R. §§ 4.7, 4.10, 4.119, DC 7903.

In summary, the evidence establishes that the Veteran's hypothyroidism has been well-controlled by continuous medication, as evidenced by several laboratory reports showing his TSH within normal limits, and has been manifested by fatigue throughout the appeal period.  The objective clinical findings do not support the assertion that this condition has worsened since February 2011.  VA treatment records dated through December 2013 reflect no complaints of thyroid problems.  Although a 10 pound weight gain was noted upon examination in March 2013, treatment notes establish that the Veteran subsequently received nutritional counseling, specifically with respect to his ingestion of carbohydrates.  The Veteran specifically denied a history of malaise during the March 2013 VA examination.  Furthermore, he has consistently denied a history of constipation.  Considering both the lay and medical evidence of record, as summarized above, the Board finds that a rating of 30 percent is not justified for hypothyroidism at any time during the pendency of the appeal.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hemorrhoids, hypothyroidism, and ED.  Based upon the record, the Board must conclude that at no time during the appeal period have these disabilities been more disabling than as currently rated under the present decision of the Board.
 
Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for hypothyroidism, hemorrhoids, and ED inadequate.  The Board recognizes that Veteran has not worked since January 2009, when he was laid off by Home Depot.  The Veteran's hypothyroidism requires continuous medication for control and is manifested by fatigue.  He has mild to moderate hemorrhoids with subjective complaints of recurrent bleeding.  His erectile dysfunction is manifested by loss of erectile power without penile deformity.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating criteria.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran has not required hospitalization due to these service-connected disabilities.  There is no evidence of marked interference with employment solely due to the service-connected  hypothyroidism, hemorrhoids, or ED.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
 

ORDER

Entitlement to an initial compensable evaluation for ED is denied.

Entitlement to an initial compensable evaluation for hemorrhoids is denied.

Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism is denied.

REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining claims. 

Service Connection - Hands

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).

The Veteran contends that his bilateral hand disability began while he was on active duty.  He is service connected for cervicalgia, lower neck pain.  Accordingly, the Board will consider the Veteran's service connection claim on both direct and secondary bases.

A June 2001 private treatment record shows that the Veteran complained of tingling of his fingertips on both hands and continued neck pain.  An August 2001 periodic examination contains a normal clinical evaluation of the upper extremities.  An undated treatment record contains a diagnosis of arthralgia of the hands.

The November 2008 VA examination report contains a diagnosis of nonspecific myofascial pain with respect to the Veteran's hands.  However, no nexus opinion was provided. 

Post-service VA treatment records contain a diagnosis of bilateral carpal tunnel syndrome.

Given the evidence of bilateral hand complaints in service, the current diagnosis of a disability, and the contended theory of secondary service connection, the Board finds that the Veteran should be scheduled for another VA examination in order to determine the etiology of any current bilateral hand disability.  

Increased Ratings
 
The Veteran's representative claims that the Veteran's knees, back, migraines, neck, and PTSD disabilities have worsened since the February 2011 VA examinations.  Current VA treatment records appear to support this contention.  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that VA examinations and opinions are necessary.

TDIU

As noted, the RO denied TDIU in an August 2011 rating decision.  In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  This issue has not been considered by VA and it is referred to the RO for appropriate action. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Undertake all appropriate notice and development actions relevant to the claim for TDIU. 

2. Schedule the Veteran for a VA psychiatric examination, with neuropsychological testing, to determine the current severity and all manifestations of his service-connected PTSD with depression.  The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

The examiner should indicate, with respect to each of the psychiatric symptoms identified, whether such symptom is a symptom of the Veteran's service-connected PTSD depression.  To the extent possible, the manifestations of the service-connected PTSD with depression should be distinguished from those of any other mental disorder found to be present.  

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment. 

A complete rationale should be provided for all opinions provided.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA orthopedic examination to determine the etiology of any currently diagnosed bilateral hand disability and to ascertain the current severity of his neck, back, and knee disabilities.  The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner should determine if it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed bilateral hand disability is attributable to a period of active service or a period of ACDUTRA.

The examiner should identify all disabilities associated with the back, neck, and knees.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement, and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

Also, the examiner should opine as to the effect of these service-connected disabilities on the Veteran's ability to obtain and to maintain gainful employment. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA neurological examination to ascertain the current severity of his service-connected migraines.  The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should provide a detailed account of all manifestations of the service-connected migraines.  The examiner should then render an opinion regarding the frequency of the Veteran's migraines, and how often these headaches could be described as prostrating.  

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


